Powers, J.
When this case was here on a demurrer to-the original bill — Jangraw v. Perkins, 76 Vt. 127, 56 Atl. 532, — it was held that the contract set forth therein was contrary to public policy and void. The cause was remanded, the *379bill has been amended, and the sufficiency of the amended bill is now submitted to our determination.
The facts now shown by the record, so. far as it is necessary to recite them, are as follows: Mary Jangraw, the unmarried minor daughter of the complainant, being pregnant, instituted bastardy proceedings against one Revett, and caused his arrest thereon. Revett gave bail, acknowledged that he was the father of the child, and offered to marry the girl. Mary and her father objected to the marriage and the discharge of the bastardy proceedings, unless Revett gave security for the support of the mother and child. Thereupon, the defendant, a relative of Revett’s, at Revett’s procurement, executed the mortgage here in question, and agreed to deliver the same to the complainant upon the marriage of Mary and Revett and the discontinuance of the bastardy proceedings. Relying upon this mortgage, the complainant and his daughter consented to the marriage; the ceremony was performed, the bastardy proceedings discontinued, and the mortgage delivered according to the agreement. After a time, Revett deserted his wife and child, and neglected and refused to care for and support them.
This is an entirely different case than was before presented. The new allegations relieve the contract of its objectionable features, and the rule which controlled the case as made by the original bill does not now apply. A marriage between parties situated as these were is especially favored and encouraged by the law, — not only that the most appropriate recompense may be afforded and the most effectual reparation may be made, but that the offspring may be made legitimate,— and the contracts and undertakings of the seducer made in contemplation of such a marriage are valid and binding. Bish. Cont. § 511. '
*380In Wyant v. Lesher, et al, 23 Pa. St. 338, John Lesher, one of the defendants, addressed the daughter of the plaintiff, and she being pregnant, he refused to marry her, and a prosecution was instituted against him. After his arrest, he proposed to marry the girl, and the plaintiff required from him security that he would treat her well and not desert her. He thereupon gave a bond, with surety, the condition of which was that “he treats her as a loving and affectionate husband ought to do, and not to desert her,” — the penalty being payable to the plaintiff for the use and support of the daughter and her heirs, — and the father consented to the marriage. The action was on -the bond. It was urged in behalf of the defendants that the- bond was without consideration, and was against public policy and void. Both points were ruled in favor of the plaintiff. “I see no more tendency,” said the Court, “in such a contract as this- bond, to disturb the harmony of conjugal life than in a marriage settlement, or in articles entered into after marriage looking to a future separation. This husband stipulated simply for the performance of his duty, and a faithful discharge of that was the surest way to preserve peace in his family. Among the most imperative of the duties assumed in the marriage contract, were the support and maintenance of his wife .and child, and for these it was prudent in her father to exact from him1 a security additional to the marriage vow.”
In Wright v. Wright, (Ia.) 55 L R. A. 261, the plaintiff had givfen birth to- an illegitimate child of which the defendant’s son was the father. She afterwards entered into a written agreement of marriag-e with the young'er Wright. At the same time, and as a part of the same transaction, the defendant executed a written agreement with the plaintiff which contained the following provision: “If she (the plaintiff) shall many said Edward Wright on this day, and per*381form the duties of a wife to said Edward Wright to the be,st of her ability, and said Edward Wright should forsake her or her child, Edward Wayne Wright, * * * * then I will furnish a home for her and said child.” The husband deserted the paintiff, and suit was brought on the contract. It was insisted in defence that the contract was without consideration and was contrary to public policy. Judgment was given for the plaintiff in the lower court, and in affirming that judgment the Court quotes approvingly from the opinion in Wyant v. Lesher, supra.
Armstrong v. Lester, et al, 43 Ia. 159, was an action on the following contract: “One day after date I promise to pay Russell Armstrong .for the use of Isabel Nicholson, or the child with which she is now pregnant and of which the principal hereof is the father * * * the sum of five hundred dollars. * * * Provided that if A. W. Lester, principal, shall marry and in good faith live and abide with and support1 Isabel Nicholson, and support and keep and care for the child with which she is now pregnant and of which he is the father, no part of this note shall become due or payable; but if he should not marry, or, having married, leave or abandon her for any cause, * * * this note shall become and shall be considered due * *
(Signed) A. W. LESTER, Principal.
H. W. Lester. } Sureties J, T. Lester, / Sureties.
The sureties defended. After holding that the consideration was sufficient, the Court says: “It is urged that the contract is illegal and against public policy. But an obligation whereby one secures a provision made for a wife and child so far from being illegal, is regarded with favor by the law. * * * * Marriages celebrated under such circumstances are encouraged by the law. All settlements and contracts en*382tered into in contemplation of such marriages, which have been fairly made and would under other circumstances be upheld, cannot be defeated.”
The new allegations of the bill bring the case under consideration squarely within the authority of these cases, — the reasoning of which is satisfactory and decisive.

Decree reversed, pro forma■, demurrer overruled, bill adjudged sufficient, and cause remanded, with costs in this Court to the complainant.